Citation Nr: 1518979	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include stomach ulcer and dumping syndrome.


REPRESENTATION

The Veteran is represented by:  Daniel Smith, Attorney




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran claimed entitlement to service connection for posttraumatic stress disorder (PTSD), the evidence of record includes diagnoses of other psychiatric disabilities.  As such, the Board has re-captioned the claim to reflect the other diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

The issues of entitlement to service connection for a psychiatric disability, including PTSD, and for a gastrointestinal disability, including stomach ulcer and dumping syndrome, will be addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).

	
FINDINGS OF FACT

1.  There is an approximate balance of evidence for and against finding that the Veteran's current bilateral hearing loss was incurred during his military service.

2.  There is an approximate balance of evidence for and against finding that the Veteran's current tinnitus was incurred during his military service.

3.  The Veteran's original claim of entitlement to service connection for "stomach ulcer" was denied in an October 1972 rating decision.  In May 1993, the Veteran submitted a claim to reopen the issue, which was denied that same month.  Despite receiving notice of this decision and notice of his appellate rights, the Veteran did not perfect an appeal, nor was any new and material evidence submitted within the appeal period.

4.  In July 2010, the Veteran submitted another claim to reopen the issue of entitlement to service connection for a stomach ulcer.  This claim was reopened but, denied by the RO in June 2011.  The Veteran perfected an appeal thereafter.

5.  Evidence submitted since the May 1993 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

 2.  Tinnitus was incurred in active duty service.38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The May 1993 rating decision is final.  38 U.S.C.A. § 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

4.  Evidence received since the May 1993 rating decision to reopen the claim of entitlement to service connection a gastrointestinal disability, including a stomach ulcer and dumping syndrome, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of entitlement to service connection for bilateral hearing loss and tinnitus or the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disability, including a stomach ulcer and dumping syndrome.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting these claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In April 1969, the Veteran underwent an induction examination.  During a clinical evaluation, the Veteran did not complain of or report a history of bilateral hearing loss or tinnitus.  An audiological evaluation showed that the Veteran's puretone thresholds were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
-10
10
5
RIGHT
5
-10
-5
-5
5

Based on the above, the audiometric results from the April 1969 induction examination did not demonstrate bilateral hearing loss that met the regulatory standard.  38 C.F.R. § 3.385.  Further, the examination did not result in a diagnosis of tinnitus.  Consequently, the Board finds that the Veteran did not have pre-existing bilateral hearing loss or tinnitus.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(1) (2014). 

Throughout the pendency of this appeal, the Veteran has asserted that he was exposed to noise associated with artillery, small arms fire, and explosions during his active duty.  Indeed, the Veteran's service personnel records demonstrate that his military occupational specialties were Cannoneer and Field Artillery Mechanic; that he was a Marksman with both the M-14 and M-16; and that served in the Republic of Vietnam, including serving during the Winter-Spring 1970 Offensive.  As such, the evidence demonstrates that the Veteran was exposed to acoustic trauma during his active duty.

Consequent to his service separation in May 1971, the Veteran underwent a clinical examination during which there was no indication that the Veteran complained of bilateral hearing loss or tinnitus.  However, in a contemporaneous report of medical history, the Veteran denied then or ever experiencing hearing loss.  During the clinical examination, a whispered voice test was administered, but no audiological evaluation.  The examination report showed that the Veteran scored 15/15 on the whispered voice testing, which is considered normal.  No bilateral hearing loss or tinnitus diagnosis was rendered.

Pursuant to his July 2010 claim, the Veteran was provided a VA audiological examination in October 2010.  After reviewing the Veteran's service treatment records, including his induction and separation examination, the examiner noted that only a whispered voice test was administered upon the Veteran's separation in May 1971.  The examiner stated that whispered voice testing is insensitive to high frequency hearing loss and are "not suitable for rating purposes."  During the examination, the Veteran reported an onset of hearing loss approximately 5 or 6 years prior.  With respect to tinnitus, the Veteran stated that it occurred once every two weeks or so and that it onset "at least" 5 years prior.  An audiological evaluation showed that the Veteran's puretone thresholds were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
35
65
RIGHT
15
15
25
40
70

After additional testing, the diagnoses were bilateral sensorineural hearing loss and tinnitus.  Ultimately, the examiner provided the following opinion:

I cannot resolve the issue of hearing or tinnitus without resort to mere speculation.

Rationale for Opinion Given:  The [V]eteran currently has significant high frequency [sensorineural hearing loss], and the configuration is consistent with noise exposure.  He reported significant military noise exposure and denied post service noise exposure.  However....the status of his hearing at separation is unknown.  He reports onset of [hearing loss] and tinnitus only about 5 [to] 6 years ago.  Without a valid separation audio, I cannot determine without speculation whether the current [hearing loss] began as a result of military noise exposure, or whether the tinnitus is due to military noise exposure.

In his July 2011 notice of disagreement, the Veteran reiterated that he was exposed to acoustic trauma during his active duty.  The Veteran then explained that his exposure to noise associated with firing artillery resulted in ringing in his ear and bilateral hearing loss during his active duty.  Further, the Veteran stated that he has experienced it ever since, and learned to cope with the disabilities.

An April 2012 private treatment report showed that the Veteran endorsed high-pitched bilateral tinnitus and hearing loss, both with an onset consequent to in-service artillery fire.

In May 2012, the Veteran underwent another VA audiological examination.  An audiological evaluation showed that the Veteran's puretone thresholds were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
35
40
55
RIGHT
25
20
25
40
70

After additional clinical testing, the diagnoses were bilateral sensorineural hearing loss and tinnitus.  With respect to both diagnoses, the examiner concluded that a medical opinion regarding the etiologies thereof could not be provided without resorting to speculation.  The examiner explained:

[Claims] file review indicated that at enlistment ([April 14, 1969]) the Veteran had normal hearing from 500 [to 4000 Hertz] and normal hearing at the upper limits (25 [decibels]) at [6000 Hertz] in the right ear; Veteran's hearing was normal from 500 [to 4000 Hertz]...His separation exam[ination] only contained a 'whisper' hearing examination for each ear.  Unfortunately, 'whisper' hearing examinations are not considered valid measurements of hearing, because it is not frequency specific and does not assess the higher frequencies.  Therefore, the [V]eteran could have had some mild hearing loss or acoustic trauma at separation that was not detected by whisper exam[ination].  There are no reports of tinnitus in the [service medical records].  A [VA examination] completed on [October 29, 2010], the Veteran reported recurrent tinnitus that started at least 5 [to] 6 years ago from the time of this evaluation or in 2004/2005.  However, at today's evaluation there is a discrepancy in when his tinnitus started due to the fact that the Veteran reported that his tinnitus started as soon as he left the war.  Further the Veteran denied occupational noise, yet at today's evaluation he reported that he was in law enforcement as a sheriff.  It is my clinical opinion that I cannot resolve this Veteran's tinnitus without resort to mere speculation.  It is likely/possible that aging, occupational and recreational noise exposure, and general health have contributed to his tinnitus.  It would be speculative to allocate a degree of his tinnitus to any or each of these etiologies.

In his May 2012 notice of disagreement, the Veteran detailed his exposure to in-service acoustic trauma and reiterated that he began experiencing bilateral hearing loss and tinnitus consequent to this exposure.

The Board acknowledges that the service treatment records do not reflect any findings or histories of hearing loss and that the separation examination reflects normal hearing.  However, the finding that the Veteran's hearing was normal upon service separation was predicated on whispered voice testing, and not an audiometric evaluation.  As confirmed by the VA examiners, whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02; see also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whisper voice testing.).  The Board finds the normal whisper voice test is not particularly probative evidence of normal hearing acuity at the Veteran's separation.

As discussed above, the Board has already determined that the Veteran experienced an in-service injury associated with his exposure to acoustic trauma and that he currently experiences bilateral sensorineural hearing loss, the type of hearing loss associated with noise exposure.  The evidence of record also demonstrated that the Veteran was exposed to some noise associated with his post-service occupation as a Sheriff; however, the Veteran states that he was provided hearing protection during any post-service occupational noise exposure.  Regardless, since no other explanation other than acoustic trauma has been specifically advanced to account for the Veteran's current hearing deficits, the doctrine of reasonable doubt provides a proper basis for granting service connection for bilateral hearing loss.  As such, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.

Therefore, the Board concludes that evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his in-service noise exposure to acoustic trauma as it is the result of some other factor or factors, namely post-service occupational noise exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for bilateral hearing loss is warranted.

Turning to the claim of entitlement to service connection for tinnitus, the Veteran initially stated that the onset of his tinnitus was sometime in 2004 or 2005.  The Veteran has since clarified this statement, claiming that he experienced ringing in his ears consequent to in-service noise exposure, and he has further stated that the tinnitus has continued to the present time.  The Board finds the Veteran's clarification to be credible. 

In addition, the Veteran has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service.  The Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The unfavorable evidence of record includes the observation that the Veteran's service treatment records were negative for complaints of or treatment for tinnitus.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Moreover, the Veteran initially stated that he first experienced tinnitus in 2004 or 2005, but later corrected himself to say that its onset was during his active duty.  Beyond the Veteran's assertions, the post-service evidence of record did not demonstrate that he complained of or was treated for tinnitus until he filed the above-captioned service connection claim in July 2010.

The positive evidence of record consists of the fact that the Veteran's service treatment records showed that he did not have tinnitus prior to his active duty.  Also, the evidence shows that the Veteran currently experiences service-connected bilateral sensorineural hearing loss, as well tinnitus, and that he served on active duty as a Cannoneer and Field Artillery Mechanic, that he was a Marksman with both the M-14 and M-16, and that served in the Republic of Vietnam, including serving during the Winter-Spring 1970 Offensive.  Based on this, the Board has already determined that the Veteran was exposed to in-service acoustic trauma associated with artillery, small arms fire, and explosions.  Moreover, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, there was no specific evidence that contradicted the Veteran's assertion that he experienced tinnitus since his active duty.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the Veteran's tinnitus is as likely the result of his noise exposure during his active duty, or it is as likely a symptom of his service-connected noise-induced hearing loss, as it is the result of some other factor or factors, namely post-service noise exposure.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim to Reopen the Issue of Entitlement to Service Connection for a Gastrointestinal Disability, to Include a Stomach Ulcer and Dumping Syndrome

In August 1972, the Veteran submitted a claim of entitlement to service connection for a stomach ulcer, which was denied in an October1972 rating decision.  This denial was predicated on the RO's finding that the evidence of record did not demonstrate a diagnosable gastrointestinal disability, including a stomach ulcer.

In May 1993, the Veteran submitted a claim to reopen the issue of entitlement to service connection for stomach ulcer, which was denied that same month.  Although he received notice of the May 1993 decision and notice of his appellate rights, the Veteran did not perfect an appeal and did not submit new and material evidence within the ensuing appeal period.  See 38 C.F.R. § 3.156(b) (2014).  As such, the May 1993 rating decision is final.  38 U.S.C.A. § 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO determined that the evidence submitted since the May 1993 rating decision was new and material sufficient to reopen the Veteran's claim.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the May 1993 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a gastrointestinal disability, including stomach ulcer, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Pursuant to his July 2010 claim, the Veteran was provided with a VA examination in May 2011.  During the examination, the Veteran reported a history of persistent and recurrent gastrointestinal symptoms since his active duty.  He further discussed the post-service August 1972 treatment and operation he underwent.  Ultimately, after a physical evaluation, the diagnosis was dumping syndrome, by history.  The Board finds that this evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, as discussed above, the Veteran's original service connection claim was denied in October 1972 because the evidence did not include a then current diagnosis.  In May 1993, the submitted a claim to reopen the issue, but submitted no evidence in support of his claim.  Even though the May 2011 diagnosis is not definitive, the Board accepts it as sufficient for purposes of reopening the claim.  Consequently, the Board finds that the evidence submitted since the May 1993 rating decision, which includes the May 2011 VA examination findings and the Veteran's assertions, is material.  In determining that the evidence submitted since the May 1993 rating decision is both new and material, the Board has also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Further development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for a gastrointestinal disability, including stomach ulcer and dumping syndrome, is addressed in the remand portion of the decision below.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Psychiatric Disability, to Include PTSD

The Board found no documentation demonstrating that efforts were undertaken to verify the Veteran's claimed in-service stressors.  Although the RO generically determined that the Veteran's "fear of hostile and terrorist activity" was conceded, the RO provided no details as to which stressor(s) this concession pertains.  Particularly, while the RO consistently articulated the Veteran's military occupational specialty as Field Artillery Mechanic, it ignored the fact that the Veteran served as a Cannoneer from December 1969 to December 1970, while stationed in the Republic of Vietnam.  Further, the RO made no mention of the fact that the Veteran's personnel records show that he served during the Winter-Spring 1970 Offensive, a description of which has been associated with the claims file.  The Veteran's claimed in-service stressors seemingly all originate from events that occurred during this offensive.  As such, the Board finds that a remand is required in order for the RO to undertake efforts to verify the Veteran's stressors.

During the pendency of this claim, the Veteran was provided VA examinations in October 2010 and May 2011.  Neither of the examiners was provided with a list of verified stressors to evaluate.  The October 2010 VA examiner was notified that the Veteran's service personnel records demonstrated that he participated in combat and, thus, his "combat stressor" was conceded.  The examiner was asked to provide an opinion as to whether the Veteran has PTSD that is related to his "conceded military combat experience."  Ultimately, the October 2010 VA examiner rendered a diagnosis of PTSD that was "at least as likely as not" caused or a result of his "conceded military combat experience."  In support of this opinion, the examiner stated that the Veteran reported exhibiting a PTSD symptomatology spectrum after being exposed to "military combat experience."  In the opinion, the examiner also observed that the Veteran's relevant medical history included exposure to post-service traumatic events incident to his service as a Sheriff, specifically working cases of murder and suicide.

In November 2010, the RO issued a deferred rating decision wherein it determined that it had made a mistake in telling the October 2010 VA examiner that the Veteran had served in combat and in asking the examiner to opine as to whether the Veteran's PTSD was related to his combat experience.  The RO then conceded that the Veteran served in a "combat theater," not combat itself.  The RO then sought a supplemental opinion from a VA examiner regarding whether the Veteran's PTSD is related to "his fear of hostile military or terrorist activity while serving in a theater of combat."

In May 2011, a VA examiner rendered a diagnosis of PTSD, chronic, and alcohol dependence in early remission.  The examiner then opined as follows:

It would resort to mere speculation to opine as to whether this [V]eteran's PTSD is related to his conceded stressor of fear of hostile military or terrorist activity.

In support of this opinion, the examiner provided the following rationale:

...Although the [V]eteran reports experiencing significant symptoms of PTSD related to his conceded stressor of fear of hostile military or terrorist activity, there is no objective evidence or treatment to support a history of this diagnosis.  Further there are no records ([service treatment records] or post service records) that document any mental disorder symptoms other than the [VA examination] report of [October 2010].

Given that the RO did not undertake efforts to verify the Veteran's stressors, the VA examiners were not provided an accurate or complete factual predicate upon which to render diagnostic and etiological opinions.  Consequently, the Board finds that both the October 2010 and May 2011 VA examinations are not probative and, thus, inadequate for purposes of adjudicating the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete factual premise are not probative).  Additionally, as discussed in the Introduction, the Veteran submitted evidence, including after the claim was certified to the Board, demonstrating diagnoses of PTSD and psychiatric disabilities other than PTSD.  See Clemons, 23 Vet. App. at 5.  As such, the Board finds that a remand is required in order to provide the Veteran with a VA examination to ascertain the nature of any present psychiatric disability and whether any found disability is etiologically related to his active duty.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).



Gastrointestinal Disability

Although the Veteran claimed entitlement to service connection for a stomach ulcer, the evidence of record includes possible diagnoses of other gastrointestinal disabilities, namely, dumping syndrome.  As such, the Board has re-captioned this claim to include these other possible disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In May 2011, the Veteran was provided a VA examination in order to ascertain the nature of any gastrointestinal disability and, if any, whether it was etiologically related to his active duty.  The examiner reviewed the Veteran's relevant medical history and administered a thorough physical examination.  However, with respect to clinical tests, the examiner found that none were indicated.  Ultimately, the examiner rendered a diagnosis of dumping syndrome "by history," and further stated that a "more precise diagnosis can not be rendered as there is no objective data to support a more definitive diagnosis."  The examiner goes on to state that an etiological opinion could not be rendered without resorting to mere speculation, observing that there is a history of treatment in 1972 (14 months after service), but that there are no current treatment records associated with the claims file demonstrating treatment for or diagnoses of ulcer disease, dumping syndrome, or any other gastrointestinal disability.

In a February 2014 brief, the Veteran's attorney asserts that the May 2011 VA examination is inadequate because, if the examiner required objective data to support a more definitive diagnosis, clinical testing should have been administered.  Instead, the May 2011 VA examiner stated that no such testing was indicated.  As such, the attorney contends that the May 2011 VA examination is inadequate.  The Board agrees.  Accordingly, this claim is remanded in order to provide the Veteran with another VA examination.  Id.

Accordingly, the case is remanded for the following action:

1.  The AOJ must request that the Veteran submit any relevant evidence not already associated with this claims file.  With regard to his service connection claim for a psychiatric disability, to include PTSD, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressors.  The AOJ must allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence. 

Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The AOJ must request from the Veteran a comprehensive statement containing as much detail as possible regarding his claimed in-service stressor(s).  The Veteran must be asked to provide specific details of these claimed stressful events, to include the dates and places the incidents occurred, and the unit (division, regiment, battalion, company) to which the Veteran was assigned or attached to at the time.  The Veteran must be advised to provide a 60-day window for the dates of the claimed events.  The Veteran must also provide any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The AOJ must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  The Veteran must be further advised that failure to respond may result in adverse action.
 
3.  Once the directives in the above paragraphs have been completed, the AOJ must thoroughly review the claims file.  If and only if, sufficient information regarding the claimed stressors has been provided, the AOJ must prepare a summary of the claimed stressor(s) for which sufficient information has been provided.  This must be done even if the Veteran does not respond to the request for additional information regarding his claimed in-service stressor(s).  The AOJ must then make a determination as whether each of the claimed stressors qualifies under 38 C.F.R. § 3.304(f)(3).

For those stressors that do not qualify38 C.F.R. § 3.304(f)(3), the AOJ must send a summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors to the U.S. Army and Joint Services Records Research Center, or any other appropriate authority, and must ask to provide any available information that might corroborate the Veteran's claimed stressors.  If they are unable to provide the specific information requested, they must be asked to explain why and/or direct the AOJ to any additional appropriate sources.  All documentation received by the AOJ must be associated with the claims file.

 4.  The Veteran must then be afforded a VA examination to determine the nature and etiology of any psychiatric disability present.  The claims file must be made available to and reviewed by the examiner.  The AOJ must advise the examiner of the specific stressor or stressors that it has determined is/are established by the record.  All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must integrate the previous psychiatric findings and diagnoses with any current findings to obtain a true picture of the nature of the Veteran's psychiatric status.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  The examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

If a psychiatric diagnosis or diagnoses other than PTSD is/are warranted, the examiner must render an opinion as to whether any such disability was incurred in or due to the Veteran's active duty.  In rendering this opinion, the examiner must specifically address the Veteran's statements, as well as his brother's and friend's statements regarding in-service symptoms and/or a continuity of post-service symptoms.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  The Veteran must be afforded a VA examination to determine the presence of any gastrointestinal disability, including, but not limited to, ulcer disease and dumping syndrome, or residuals thereof.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as whether any found disability was incurred in or due to his active duty service.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s). 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

 7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim on appeal must be re-adjudicated, to include all of the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


